Citation Nr: 0521026	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the assignment of a 70 percent rating for schizophrenia.

2.  Entitlement to an effective date prior to May 21, 2001, 
for the assignment of a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to November 
1955.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO increased the disability rating for schizophrenia from 
50 to 70 percent and awarded a total rating based on 
unemployability, effective May 21, 2001.  The RO awarded a 
total rating based on unemployability due primarily to the 
disability resulting from schizophrenia.  In that rating 
decision the RO also denied entitlement to an increased 
rating for a low back disability.

In her July 2002 notice of disagreement the veteran asserted 
that she had been unemployable since 1997 due to her service-
connected disabilities, which consist of schizophrenia and 
the low back disorder.  She asserted that she was satisfied 
with the ratings assigned for the service-connected 
disabilities, but that she was entitled to an effective date 
in 1997 for the increased rating that had been assigned.  In 
the August 2002 statement of the case the RO characterized 
the issue on appeal as entitlement to an earlier effective 
date for the award of a total rating, but did not include the 
issue of an earlier effective date for the 70 percent rating 
for schizophrenia.  The veteran submitted a substantive 
appeal in August 2002 in which she again asserted that she 
was entitled to an earlier effective date for the increased 
rating.  She also expressed disagreement with the denial of 
an increased rating for her low back disability.

The RO issued a supplemental statement of the case in 
September 2002 in which the issue on appeal was described as 
entitlement to an earlier effective date for the assignment 
of the 70 percent rating for schizophrenia, as well as the 
effective date for the total rating based on unemployability.  
Although the veteran did not submit a substantive appeal 
following the September 2002 supplemental statement of the 
case, the Board finds that her perfected appeal of the 
effective date awarded for the total rating incorporates the 
issue of the effective date awarded for the 70 percent rating 
for schizophrenia.  This is because the award of a total 
rating based on unemployability was dependent on the rating 
assigned for schizophrenia.  The Board finds, therefore, that 
both issues are within the Board's jurisdiction.  See Buckley 
v. West, 12 Vet. App. 76, 81 (1998) (the Board has 
jurisdiction over all issues that are "appropriately 
identified from the radix of the [notice of 
disagreement].").  

In September 2002 the RO also issued a statement of the case 
pertaining to the issue of entitlement to a higher rating for 
the low back disability.  The veteran failed to submit a 
substantive appeal on that issue following issuance of the 
statement of the case.  Her August 2002 substantive appeal is 
not sufficient to perfect an appeal on this issue because it 
is distinct and separate from the issue of entitlement to an 
earlier effective date.  The Board finds, therefore, that the 
issue of entitlement to a higher rating for the low back 
disorder is not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993) (although a notice of disagreement is timely filed, 
the veteran must submit a timely substantive appeal to 
perfect the appeal); 38 C.F.R. § 20.200 (2004).  

In her August 2002 substantive appeal the veteran requested a 
Board hearing "in Washington, DC--Roanoke, Virginia."  In 
the attachment to the substantive appeal, however, she stated 
that it was her intent to request a hearing before a Decision 
Review Officer at the RO.  That hearing was scheduled in 
December 2002, but on the date of the scheduled hearing the 
veteran contacted the RO and cancelled her request for a 
hearing.  The Board finds, therefore, that further 
development of this issue is not warranted.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In July 2004 written arguments the veteran's representative 
asserted that prior rating decisions in which the RO denied 
entitlement to a total rating based on unemployability were 
clearly and unmistakably erroneous.  The issue of clear and 
unmistakable error in the prior decisions is inextricably 
intertwined with the issue of entitlement to earlier 
effective dates, in that a finding of error in the prior 
decisions could result in an effective date in 1997 as 
claimed by the veteran.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one could have significant impact on the 
other).  The issue of clear and unmistakable error in the 
prior decisions is also a component of the veteran's appeal 
of the effective date awarded for the increased ratings, in 
that the issue was appropriately identified in the notice of 
disagreement.  Buckley, 12 Vet. App. at 81.

The Board does not have jurisdiction to consider the issue of 
clear and unmistakable error in the prior decisions in the 
first instance.  Huston v. Principi, 17 Vet. App. 195, 206 
(2003).  For that reason the Board finds that remand of the 
case is required.

The Board notes that in the August 2002 statement of the case 
the RO denied entitlement to an earlier effective date on the 
basis that the prior claims for increased ratings were 
finally denied.  In accordance with 38 C.F.R. § 3.400(o), 
however, the veteran may be entitled to an effective date for 
the increased ratings up to one year prior to her May 2001 
claim for an increased rating.  On remand the RO will have 
the opportunity to review the evidence and determine whether 
the evidence supports the assignment of a higher rating 
effective in May 2000.

Accordingly, the case is remanded for the following:

The RO should re-adjudicate the issues on 
appeal by determining whether September 
1997, August 1998, October 1999, or 
January 2000 rating decisions were 
clearly and unmistakably erroneous.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  In the 
supplemental statement of the case the RO 
should include all of the laws and 
regulations that are pertinent to the 
appeal, including the regulations 
pertaining to clear and unmistakable 
error, total ratings based on 
unemployability, and the evaluation of 
psychiatric disorders.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


